Title: From George Washington to William Heath, 16 December 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 16th 1780
                        
                        In answer to your favor of yesterday, I have to observe, that it appears to me there can be no propriety, in
                            arresting an Officer, in ordinary cases, a long time before he can be brought to tryal; And that in the instance of Major
                            Reed, upon his being brought before the Court, they would be the proper Judges, whether the Proceedings should be
                            postponed, ’till further evidence was obtained. In the mean time, I see no reason why he should be detained in more rigid
                            confinement than is commonly practiced in cases of arrest.
                        With respect to Joshua Ferris, Notwithstanding there is no doubt of the justice of the former sentence
                            against him—it may possibly be best to suspend the matter, to inquire further into his character, and let the sentence
                            still hang over him.
                        I have taken Measures to know what Boards can be spared by the Quarter Master General, for the purposes you
                            mention.
                        If any Deserters should come from the Enemy, you will be pleased to order them to be sent to Head Quarters. I
                            am Dear Sir With very great regard Your Most Obed. Hble Servt
                        
                            Go: Washington
                        
                    